Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  July 9, 2007                                                        Clifford W. Taylor,
                                                                               Chief Justice

  132343-5 	                                                         Michael F. Cavanagh
  132347-9                                                           Elizabeth A. Weaver
                                                                            Marilyn Kelly
                                                                       Maura D. Corrigan
                                                                     Robert P. Young, Jr.
                                                                     Stephen J. Markman,
  BETTEN AUTO CENTER, INC.,                                                         Justices
           Plaintiff-Appellee,
  v      	                                    SC: 132343
                                              COA: 265976
                                              Ct of Claims: 04-000095-MT
  DEPARTMENT OF TREASURY,

             Defendant-Appellant. 

  ________________________________________

  BETTEN MOTOR SALES, INC., d/b/a TOYOTA 

  OF GRAND RAPIDS, 

           Plaintiff-Appellee, 


  v      	                                    SC: 132344
                                              COA: 265977
                                              Ct of Claims: 04-000096-MT
  DEPARTMENT OF TREASURY, 

             Defendant-Appellant. 

  _________________________________________

  BETTEN-FRIENDLY MOTORS COMPANY, 

  d/b/a/ FAMILY AUTO CENTER, 

              Plaintiff-Appellee, 

  v      	                                    SC: 132345
                                              COA: 265978
                                              Ct of Claims: 04-000097-MT
  DEPARTMENT OF TREASURY, 

             Defendant-Appellant. 

  _________________________________________
                                                                                                               2

BETTEN AUTO CENTER, INC.,
         Plaintiff-Appellant,
v                                                                 SC: 132347
                                                                  COA: 265976
                                                                  Ct of Claims: 04-000095-MT
DEPARTMENT OF TREASURY,
           Defendant-Appellee.
________________________________________

BETTEN MOTOR SALES, INC., d/b/a TOYOTA
OF GRAND RAPIDS,
         Plaintiff-Appellant,
v                                                                 SC: 132348
                                                                  COA: 265977
                                                                  Ct of Claims: 04-000096-MT
DEPARTMENT OF TREASURY,
           Defendant-Appellee.
_________________________________________

BETTEN-FRIENDLY MOTORS COMPANY,
d/b/a/ FAMILY AUTO CENTER,
            Plaintiff-Appellant,
v                                                                 SC: 132349
                                                                  COA: 265978
                                                                  Ct of Claims: 04-000097-MT
DEPARTMENT OF TREASURY,
           Defendant-Appellee.
_________________________________________/

       On order of the Court, the motion for reconsideration of this Court’s May 25, 2007
order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.

      KELLY, J., would grant reconsideration and leave to appeal.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 9, 2007                        _________________________________________
       t0706                                                                 Clerk